DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/20/2021 have been fully considered and are persuasive.  The previous rejection has been withdrawn.


Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 14, the prior art fails to teach  in combination with the rest of the limitations in the claim:  “a switch, the CDC in electrical communication with the switch and controlling the switch to selectively provide communication with output voltages of two programmable digital to analog converters (DACs), the programmed voltage difference between the DACs determining the excitation amplitude, and the difference between the programmed average voltage of the DACs and the bias at the CDC input determining the DC bias.”



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anglin, JR. et al. (U.S. Publication No. 2017/0307576 A1) in view of Koester (U.S. Publication No. 2014/0145735 A1) and further in view of Goldsmith (U.S. Publication No. 2015/0307936 A1).

With respect to claim 1, Anglin, JR. et al. discloses a system for measuring analyte presence on a graphene varactor (para 0005, lines 1-7) comprising: a capacitance to digital converter (CDC) (the sensor signal processor shown in Fig. 1b converts the raw data that is proportional to the sensor capacitance into an analyte concentration, according to a pre-determined calibration file or function; the analyte sensor includes a graphene-based variable capacitor; para 0148, lines 1-14); a plurality of graphene varactors (para 0009, lines 1-5; see Fig. 1b, Fig. 3a and 3b showing the graphene layer); and wherein the CDC is configured to measure the capacitance of the graphene varactor in response to an excitation signal over a plurality of DC bias voltages (para 0033, lines 1-6; data signals; the sensor signal processor shown in Fig. 1b converts the raw data that is proportional to the sensor capacitance into an analyte concentration, according to a pre-determined calibration file or function; the anaylte sensor includes a graphene-based variable capacitor; para 0148, lines 1-14).
    Anglin, JR. et al. discloses a capacitance to analog converter but doesn’t specifically disclose converting to a digital converter.  Further, Anglin, JR. et al. doesn’t disclose a multiplexor configured to selectively provide electrical communication between the CDC and the plurality of graphene varactors.
      Koester discloses plurality of graphene varactors (see first graphene layer 42a, second graphene layer 42b.  A single graphene layer 42 or more than two graphene layers 42 may be used in a graphene varactor).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Anglin, JR et al. to include plurality of graphene varactors as taught by Koester to predictably use for high mobility and high surface sensitivity.
      Goldsmith discloses converting to a digital converter (para 0146, lines 12-21) and further discloses a multiplexor configured to selectively provide electrical communication between the CDC and the plurality of graphene varactors (The DAQ includes a multiplexer 2322.  The MUX enables analysis of multiple samples to occur using a single DNA sequencing device 2300 by allowing a user to select which of the samples to analyze by selecting the specific open-air well 2302 and the sensor chip 2304; the one or more sensor comprises graphene transistors; sensor chip 1800 has one or more transistors 1810 which have few layers; the voltage module 2328 may convert the analog signals received from the sensor chips 2304 into digital signals; para 0146, lines 1-20).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Anglin, JR. et al. to include converting to a digital converter and further discloses a multiplexor configured to selectively provide electrical communication between the CDC and the plurality of graphene varactors as taught by Goldsmith et al. to predictably 


With respect to claim 3, the combination of Anglin, JR. et al., Koester and Goldsmith discloses the system of claim 1, wherein an excitation signal is applied to a selected graphene varactor through the multiplexor (see Goldsmith para 0146, lines 1-7; MUX 2322; para 0146, lines 1-10).

 With respect to claim 4, the combination of Anglin, JR. et al., Koester and Goldsmith discloses the system of claim 1, the excitation signal comprising an alternating voltage (see Anglin, JR et al. para 0035, lines 1-8).

With respect to claim 5, the combination of Anglin, JR. et al., Koester and Goldsmith discloses the system of claim 1, wherein the amplitude of the excitation signal is fixed by the CDC (see Goldsmith para 0146, lines 12-21).

With respect to claim 6, the combination of Anglin, JR. et al., Koester and Goldsmith discloses the system of claim 1, further comprising a controller circuit configured to receive an electrical signal reflecting the capacitance of the graphene varactor (see Anglin, JR et al. para 0033, lines 1-6; data signals; the sensor signal processor shown in Fig. 1b converts raw data that is proportional to the sensor capacitance into an analyte concentration, according to predetermined calibration file or function; the analyte sensor includes a graphene-based variable capacitor, para 0148, lines 1-14).

(see Anglin, JR. et al. see sensor signal processing shown in Fig. 1b). 


With respect to claim 9, the combination of Anglin, JR et al., Koester and Goldsmith discloses the system of claim 1, the graphene varactor comprising a functionalized graphene varactor (see Anglin, JR et al. para 0005, lines 1-7).

With respect to claim 10, the combination of Anglin, JR et al., Koester and Goldsmith discloses the system of claim 6, wherein the controller circuit is configured to calculate at least one parameter for the graphene varactor, the one parameter selected from the group consisting of maximum slope of capacitance to voltage; change in maximum slope of capacitance to voltage over a baseline value; minimum slope of capacitance to voltage; change in minimum slope of capacitance to voltage over a baseline value; minimum capacitance; change in minimum capacitance over a baseline value; voltage at minimum capacitance; change in voltage at minimum capacitance; maximum capacitance; change in maximum capacitance (see Anglin, JR et al. para 0005, lines 1-10); ratio of maximum capacitance to minimum capacitance; response time constant; and ratios of any of the foregoing between the graphene varactor and a second graphene varactor.

With respect to claim 11, the combination of Anglin, JR et al., Koester and Goldsmith discloses the system of claim 1, wherein the plurality of graphene varactors are grounded (see Anglin, JR et al. para 0005, lines 1-7).

(see Anglin, JR et al. para 0005, lines 1-7) are in electrical communication with an independent excitation output of the CDC (see Anglin, JR et al. the converter being the sensor signal processor shown in Fig. 1B). 

With respect to claim 13, the combination of Anglin, JR et al., Koester and Goldsmith discloses the system of claim 1, further comprising one or more programmable digital to analog converters (DACs) (see Goldsmith converters 2304 for converting into digital signals shown in Fig. 23) in series with the plurality of graphene sensors (see element 2210 shown in Fig. 22).


With respect to claim 15, Anglin, JR et al. discloses a method for measuring analyte presence on a graphene varactor (para 0005, lines 1-7) comprising: measuring a capacitance of each of the graphene varactors over a range of DC bias voltages (para 0033, lines 1-6; data signals; the sensor signal processor shown in Fig. 1b converts the raw data that is proportional to the sensor capacitance into an analyte concentration, according to a pre-determined calibration file or function; the anaylte sensor includes a graphene-based variable capacitor; para 0148, lines 1-14); and determining one or more aspects for each varactor selected from the group consisting of: maximum slope of capacitance to voltage; change in maximum slope of capacitance to voltage over a baseline value; minimum slope of capacitance to voltage; change in minimum slope of capacitance to voltage over a baseline value, minimum capacitance; change in minimum capacitance over a baseline value; voltage at minimum capacitance, change in voltage at minimum capacitance; maximum capacitance; change in maximum capacitance (see Anglin, JR et al. para 0005, lines 1-10); ratio of maximum capacitance to minimum 
  Anglin, JR et al. does not disclose selectively providing electrical communication between a CDC and a plurality of graphene varactors using a multiplexor.
     Koester discloses plurality of graphene varactors (see first graphene layer 42a, second graphene layer 42b.  A single graphene layer 42 or more than two graphene layers 42 may be used in a graphene varactor).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Anglin, JR et al. to include plurality of graphene varactors as taught by Koester to predictably use for high mobility and high surface sensitivity.

    Goldsmith discloses selectively providing electrical communication between a CDC and a plurality of graphene varactors using a multiplexor (The DAQ includes a multiplexer 2322.  The MUX enables analysis of multiple samples to occur using a single DNA sequencing device 2300 by allowing a user to select which of the samples to analyze by selecting the specific open-air well 2302 and the sensor chip 2304; the one or more sensor comprises graphene transistors; sensor chip 1800 has one or more transistors 1810 which have few layers; the voltage module 2328 may convert the analog signals received from the sensor chips 2304 into digital signals; para 0146, lines 1-20). 
  It would have been obvious tone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Anglin, JR. et al. to include selectively providing electrical communication between a CDC and a plurality of graphene varactors using a multiplexor as taught by Goldsmith to predictably prevent additive noise as compared to analog signals and further include multiplexor to reduce the number of wires used and reduce the circuit complexity and overall cost.


With respect to claim 17, the combination of Anglin, JR. et al., Koester and Goldsmith discloses the method of claim 15, further comprising forming a capacitance to voltage curve from the measured capacitance of the graphene varactor over the range of DC bias voltages (see Goldsmith Fig. 21).

With respect to claim 18, the combination of Anglin, JR. et al., Koester and Goldsmith discloses the method of claim 15, further comprising comparing the formed capacitance to voltage curve with a baseline capacitance to voltage curve (see Goldsmith Fig. 21).

With respect to claim 19, the combination of Anglin, JR et al., Koester and Goldsmith discloses the method of claim 18, further comprising distinguishing between different analytes binding to the graphene varactor (see Anglin, JR et al. para 0036, lines 1-9).

With respect to claim 20, the combination of Anglin, JR et al., Koester and Goldsmith discloses the method of claim 15, wherein the range of DC bias voltages is from -3 V to 3 V (see Goldsmith para 0133, lines 1-17). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anglin, JR. et al. (U.S. Publication No. 2017/0307576 A1) in view of Koester (U.S. Publication No. 2014/0145735 A1) and further in view of Goldsmith (U.S. Publication No. 2015/0307936 A1) as applied to claims 1, 3-7, 9-13, 15 and 17-20 above and further in view of Sunshine et al. (U.S. Patent No. 6,085,576).



The combination of Anglin, JR et al., Koester and Goldsmith does not disclose further comprising an electronic component in electrical communication with the controller circuit and the CDC, the electronic component selected from the group consisting of an I^2 C or an SPI.
   Sunshine et al. discloses further comprising an electronic component in electrical communication with the controller circuit and the CDC, the electronic component selected from the group consisting of an I^2 C or an SPI (col. 13, lines 19-27).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Anglin, JR et al., Koester and Goldsmith to include an electronic component in electrical communication with the controller circuit and the CDC, the electronic component selected from the group consisting of an I^2 C or an SPI as taught by Sunshine et al. predictably increase resolution of the measurement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARHANA A HOQUE/Primary Examiner, Art Unit 2866